Citation Nr: 1431702	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's daughter, K., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1969, and from July 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence, but none was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

(The issues of entitlement to service connection for an acquired psychiatric disorder and to an effective date earlier than May 11, 2004, for the grant of service connection for headaches are the subject of a separate decision by the Board of Veterans' Appeals).  


REMAND

A remand is necessary so the RO may attempt to obtain relevant records discussed at the Veteran's hearing.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify whether he filed a claim for Social Security Administration (SSA) benefits for K. prior to her reaching age 18 in August 1997.  If so, the RO must attempt to obtain a copy of any decision regarding claim(s) for benefits for K. prior to her reaching the age of 18, as well as copies of all medical records underlying the determination(s).  

The RO must also attempt to obtain the medical records underlying K.'s August 1998 favorable SSA determination.  

In requesting these records, the RO must follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2. Provide the Veteran with a release form for private records generated by health care providers who treated K. prior to her reaching age 18, specifically including an employment coach, her two former employers, and her school psychiatrist.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



